Title: From Thomas Jefferson to Josiah Parker, 13 January 1800
From: Jefferson, Thomas
To: Parker, Josiah



Sir
Senate chamber Jan. 13. 1800.

In answer to the several enquiries in your letter of this day, I have the honor to inform you that the marble statue of Genl. Washington in the Capitol in Richmond with it’s pedestal cost in Paris 24,000. livres or 1000 Louis d’ors. it is of the size of life, and made by Houdon, reckoned one of the first statuaries in Europe. besides this we paid Houdon’s expences coming to & returning from Virginia to take the General’s likeness, which as well as I recollect were about 500 guineas, & the transportation of the statue to Virginia with a workman, to put it up the amount of which I never heard.
The price of an equestrian statue of the usual size, which is considerably above that of the life, whether in Marble or Bronze costs in Paris 40,000 Louis d’ors from the best hand. Houdon asked that price for one which had been thought of for General Washington: but I do not recollect whether this included the pedestal of marble, which is a considerable piece of work. these were the prices in 1789. in Paris. I believe that in Rome or Florence, the same things may be had from the best artists for about two thirds of the above prices, executed in the marble of Carrara, the best now known. but unless Ciracchi’s busts of Genl. Washington are, any of them, there, it would be necessary to send there one of Houdon’s figures in plaister, which packed properly for safe transportation would probably cost 20. or 30. guineas. I do not know that any of Ciracchi’s busts of the General are to be had any where. I am with great consideration Sir
Your very humble servt

Th: Jefferson

